[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER(# 121, 122)
After hearing held on plaintiff's motion for additur and/or to set aside verdict, it is hereby Ordered as follows:
The motions are denied for the following reasons:
    "On issues where the evidence allows room for reasonable differences of opinion among fair-minded people, if the conclusion of the jury is one that reasonably could have been reached, it must stand even though the trial court might have reached a different result. See Jacobs v. Goodspeed, supra, 180 Conn. 417. 'A verdict should not be set aside . . . where it is apparent that there was some evidence on which the jury might reasonably have reached its conclusion.'" Salaman v. Waterbury, 44 Conn. App. 211, 214,  687 A.2d 1318, cert. granted on other grounds, 240 Conn. 921,  692 A.2d 816 (1997). . . . The jury was not compelled to accept the plaintiffs claim as to the severity of her injuries, no matter how persuasive that evidence might have seemed to the trial court. . . . A fact finder is not required to award noneconimic damages simply because economic damages are awarded. See Childs v. Bainer, supra, 235 Conn. 121." Parasco v. Aetna Casualty  Surety Co.,  48 Conn. App. 671, 676 (1998).
BERNARD D. GAFFNEY JUDGE, SUPERIOR COURT